Citation Nr: 0710644	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  03-20 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for bursitis of the left 
hip, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from November 1983 to 
November 1986.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  

In February 2005, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO continued 
the denial of the veteran's claim (as reflected in a November 
2005 supplemental SOC (SSOC)) and returned this matter to the 
Board for further appellate consideration. 

Although the veteran had requested a personal hearing, her 
representative withdrew the request in a written statement 
dated in September 2006.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The veteran's left hip bursitis manifests by complaints 
of pain and she has not shown any muscle wasting or any 
neurological deficit; she has demonstrated range of motion no 
worse than flexion to 70 degrees, extension to no worse than 
30 degrees, or abduction not shown as less than 10 degrees.


CONCLUSION OF LAW

The schedular criteria for rating greater than 10 percent for 
bursitis of the left hip have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107(a) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5019 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The record reflects that the 
veteran was provided with information regarding VCAA, 
including in July 2001 and February 2005.  

The veteran has been adequately notified of the information 
and evidence needed to substantiate her claim.  Her service 
medical records and all identified and authorized post-
service medical records relevant to the issue on appeal have 
been requested or obtained.  Further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for an adequate 
determination.  The duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The veteran was provided with such notice in March 
2006.  


Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

The higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.  

Functional loss of use as the result of a disability of the 
musculoskeletal system may be due to the absence of bones, 
muscles, or joints, or may be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40.  

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

The primary concern in a claim for an increased evaluation is 
the present level of disability.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  In Francisco, the Court stated that 
although a rating specialist was directed to review the 
recorded history of a disability in order to make an accurate 
evaluation, the regulations did not give past medical reports 
precedence over current findings.  Francisco, 7 Vet. App. at 
58.  Hence, for purposes of application of the schedular 
criteria, the Board assigns the greatest weight of probative 
value to the recent VA compensation examination conducted in 
October 2005.  The recent examination is also relevant and 
adequate.  See Powell v. West, 13 Vet. App. 31 (1999).  

Bursitis will be rated on limitation of motion of affected 
parts, as arthritis, degenerative.  38 C.F.R. § 4.71a, 
Diagnostic Code 5019 (2006).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006)

525
1
Thigh, limitation of extension of:


Extension limited to 5º
10
38 C.F.R. § 4.71a, Diagnostic Code 5251 (2006)

525
2
Thigh, limitation of flexion of:

Flexion limited to 10º
40

Flexion limited to 20º
30

Flexion limited to 30º
20

Flexion limited to 45º
10
38 C.F.R. § 4.71a, Diagnostic Code 5252 (2006)

525
3
Thigh, impairment of:

Limitation of abduction of, motion lost beyond 10º
20

Limitation of adduction of, cannot cross legs
10

Limitation of rotation of, cannot toe-out more than 
15º, affected leg
10
38 C.F.R. § 4.71a, Diagnostic Code 5253 (2006)

Factual Background and Analysis

A January 1987 rating action  awarded service connection for 
bursitis of the left hip, and a 10 percent evaluation was 
awarded pursuant to a February 1988 rating.  The present 
appeal derives from a claim for increased rating dated in May 
2001.  

The veteran was afforded a VA orthopedic examination in 
August 2001.  The claims file was available and reviewed by 
the examiner.  She reported that over the years since she 
left military service, her hip area continued to plague her 
and she had developed degenerative disease.  She worked at a 
pharmacy in a position that required her to stand on her 
feet.  She experienced pain after standing for a long time.  
Treatment has been largely rest.  On physical examinations 
she was reported as a moderately obese and muscular woman who 
walked with a careful gait.  She took short steps with a 
barely perceptible left limp.  Her pelvis was level when 
standing.  She could comfortably stand at attention.  There 
was some tenderness on deep palpation of the gluteal area but 
little immediately below the left hip.  She was able to flex 
the left lower extremity to 70 degrees.  The veteran was able 
to bend down and flex her hips to 110 degrees apparently 
without any pain.  She had abduction of the hips to 
40 degrees, adduction to 30 degrees, internal rotation to 20 
degrees, external rotation to 30 degrees.  Those movements 
did not produce pain.  X-ray studies of the left hip revealed 
degenerative joint disease.  Diagnosis was bursitis of the 
left hip with minimal degenerative changes symptomatic with 
related myositis, the left hip.  

A February 2002 outpatient treatment record noted the veteran 
reported pain that was sharp and aching in the left hip area 
that radiated into her left thigh.  

The veteran was afforded another VA orthopedic examination in 
December 2003.  She was noted ambulating normally without 
clinical evidence of dragging or weakness of the left lower 
extremity.  She described pain in the lateral aspect of the 
left hip and lateral buttocks area where acute tenderness on 
pressure was present.  However, the examiner could detect no 
specific neurological deficit.  The musculature surrounding 
the hip area appeared to be within normal limits.  The hip 
joint itself showed pain on motion from the resting position 
becoming maximum range of motions which are limited to 
internal rotation 15 degrees, external rotation 25 degrees, 
adduction 20 degrees and abduction 10 degrees.  Forward and 
backward motions are painful and limited.  Active and passive 
motions were the same.  The examiner commented that with 
fatigue and repetitive use, the veteran likely would have 
more pain and limitation of motion, but as to the precise 
degree was not possible to predict.  The veteran exhibited 
normal weight bearing on her joints, hip, knees and ankles 
and her gait and functional limitations when standing and 
walking were not abnormal.  No ankylosis was present.  There 
were no constitutional signs of any inflammatory arthritis.  
Diagnosis was bursitis with degenerative joint disease of the 
left hip with myositis, left gluteal and thigh region.  There 
was no X-ray evidence of any worsening degeneration; however 
no X-rays were done at that time.  A supplemental report from 
the examiner dated January 2004 indicated that the veteran's 
hip flexion was limited to 85 degrees where pain occurred.  

The veteran was afforded a VA orthopedic examination in 
October 2005.  The claims file was available and reviewed by 
the examiner.  She reported to the examiner that she stopped 
working at a pharmacy and as a cashier because of pain in her 
hip with standing for extended periods.  She also reported 
having missed a good deal of time from work because of her 
hip.  She was a full-time student.  No surgery has been done 
and she was on no medication.  There was no inflammatory 
arthritis noted.  On physical examination she could flex her 
left hip to 80 degrees, extend to 30 degrees, adduct to 10 
degrees, and abduct to 25 degrees.  She said she had pain 
with all these motions and stopped when the pain started.  
There were no objective signs of pain noted by the examiner.  
As to functional impact there was no fatigue, weakness or 
lack of endurance noted.  Limitation was secondary to pain.  
Repetitive motion did not increase the loss of range of 
motion and it would be mere speculation on the part of the 
examiner to estimate range of motion loss with a flare-up.  
Weight bearing was good and the veteran was noted to walk 
with a limp.  She had no ankylosis.  The examiner opined that 
the veteran could not accomplish any physical type of 
employment but she could do sedentary employment.  Diagnosis 
was bursitis and degenerative joint disease left hip with 
residuals.

The evaluation of the disability is based on the extent of 
limitation of motion of the specific joint involved and 
includes painful motion.  In this case, the veteran has not 
shown any muscle wasting or any neurological deficit; her 
left hip has demonstrated range of motion no worse than 
flexion to 70 degrees, extension to no worse than 30 degrees, 
or abduction not shown as less than 10 degrees.  There is no 
evidence to support that the disability approximates or 
demonstrates any higher evaluation than that currently 
assigned.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to pain, which is 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  The factors of disability affecting joints are 
reduction of normal excursion of movements in different 
planes, weakened movement, excess fatigability, swelling and 
pain on movement.  38 C.F.R. § 4.45.  When a diagnostic code 
provides for compensation based solely on limitation of 
motion, the provisions of §§ 4.40 and 4.45 must be 
considered, and examination upon which evaluations are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  In this case, the Board notes the 
absence of objective manifestations of pain most recently 
documented on the October 2005 VA examination as well as 
essentially the absence of adequate pathological process in 
terms of neurological symptomatology, weakness, effusion 
and/or muscle atrophy to support any higher evaluation than 
is currently assigned.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   

There is no competent evidence of record which indicates that 
the veteran's left hip has caused marked interference with 
employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  The fact that she terminated one type of 
employment because it required her to be on her feet too much 
does not demonstrate other types of employment would be 
unsuitable.  In fact, the Board observes that the veteran has 
become a full time student, which for all intents and 
purposes is an alternative occupational pursuit.  Thus, there 
is no basis for consideration of an extraschedular evaluation 
under the provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  There is nothing in the 
evidence of record to indicate that the application of the 
regular schedular standards is impractical in this case.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to increased evaluation for bursitis of the left 
hip is denied. 


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


